[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                     FEBRUARY 9, 2007
                           No. 06-14045              THOMAS K. KAHN
                       Non-Argument Calendar             CLERK
                     ________________________

                D. C. Docket No. 97-00444-CR-T-26-MAP

UNITED STATES OF AMERICA,


                                                 Plaintiff-Appellee,

                               versus

ROBERTO GONZALEZ,

                                                 Defendant-Appellant.
                    ________________________

                           No. 06-14046
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 98-00144-CR-T-26-TGW

UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

    versus

ROBERTO GONZALEZ,
                                                             Defendant-Appellant.

                            ________________________

                    Appeals from the United States District Court
                         for the Middle District of Florida
                          _________________________

                                 (February 9, 2007)

Before TJOFLAT, ANDERSON and BARKETT, Circuit Judges.

PER CURIAM:

      On December 2, 1997, the district court accepted Roberto Gonzalez’s plea of

guilty, made pursuant to a plea agreement, to a charge of conspiracy to distribute

cocaine, in violation of 21 U.S.C. § 846. Gonzalez failed to appear for sentencing,

and on April 8, 1998, a grand jury indicted him under 18 U.S.C. § 3146(a)(1).

      Gonzalez was arrested on March 24, 2006. On April 19, 2006, he pled

guilty to the failure-to-appear charge. On July 7, 2006, the district court sentenced

him in both cases at the low end of the Guidelines range (of 63 to 78 months’

imprisonment) to a total of 63 months’ imprisonment – 62 months on the cocaine

charge and one month on the failure-to-appear charge. He now appeals his

sentences, contending that the district court erred in refusing to reduce his base

offense level for acceptance of responsibility under U.S.S.G. § 3E1.1 and in

imposing sentences that are unreasonable in light of the factors outlined in 18



                                           2
U.S.C. § 3553(a).

      We review the district court’s determination as to acceptance of

responsibility for clear error. United States v. Moriarty, 429 F.3d 1012, 1022 (11th

Cir. 2005). The sentencing judge is entitled to “great deference” on review, so “we

will not set aside a district court’s determination that a defendant is not entitled to a

§ 3E1.1 adjustment unless the facts in the record clearly establish that the

defendant has accepted responsibility.” Id. at 1022-23. The burden of

demonstrating acceptance of responsibility is on the defendant. Id. at 1023.

“Although a guilty plea can constitute significant evidence of acceptance of

responsibility, it may be outweighed by conduct of the defendant inconsistent with

an acceptance of responsibility.” Id.

      The Guidelines state that “[c]onduct resulting in an enhancement under

§ 3C1.1 (Obstructing or Impeding the Administration of Justice) ordinarily

indicates that the defendant has not accepted responsibility for his criminal

conduct.” U.S.S.G. § 3E1.1, comment (n.4). A defendant who receives an

enhancement for obstruction of justice is entitled to an adjustment for acceptance

of responsibility in only exceptional cases. Id.; United States v. Amedeo, 370 F.3d
1305, 1321 (11th Cir. 2004).

      Although Gonzalez initially took responsibility for his role in the cocaine



                                            3
conspiracy by pleading guilty, he did not appear at his sentencing hearing for that

conviction and remained a fugitive for almost eight years. Moreover, the district

court explicitly found that Gonzalez’s case was not an exceptional one that

warranted both an enhancement for obstruction of justice and a reduction for

acceptance of responsibility. In light of these circumstances and the great

deference afforded the court on § 3E1.1 adjustments, the district court did not

clearly err by denying the acceptance of responsibility adjustment.

      “In reviewing the ultimate sentence imposed by the district court for

reasonableness, we consider the final sentence, in its entirety, in light of the

§ 3553(a) factors.” United States v. Martin, 455 F.3d 1227, 1237 (11th Cir. 2006).

The § 3553(a) factors include: (1) the nature and circumstances of the offense and

the history and characteristics of the defendant; (2) the need to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (3) the need for deterrence; (4) the need to protect the

public; (5) the need to provide the defendant with educational or vocational

training or medical care; (6) the kinds of sentences available; (7) the advisory

guidelines range; (8) the need to avoid unwanted sentencing disparities; and (9) the

need to provide restitution to victims. 18 U.S.C. § 3553(a). The district court need

not discuss each factor or state on the record that it has explicitly considered each



                                            4
factor. United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). An

acknowledgment by the district court that it has considered the defendant’s

arguments and the § 3553(a) factors will suffice. Id.

       The reasonableness review is deferential, and the burden of proving that the

sentence is unreasonable in light of the record and the § 3553(a) factors rests on the

party challenging the sentence. United States v. Wilks, 464 F.3d 1240, 1245 (11th

Cir. 2006), cert. denied, (U.S. Nov. 27, 2006) (No. 06-7334). Although a sentence

within the Guidelines range will not be considered per se reasonable, “when the

district court imposes a sentence within the advisory Guidelines range, we

ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at 787-

88; United States v. Hunt, 459 F.3d 1180, 1184 (11th Cir. 2006) (holding that,

while there is no “across-the-board prescription” for the appropriate deference to

give the Guidelines, a district court may have good reason to follow the Guidelines

in a particular case).

       Here, in imposing Gonzalez’s sentences, the district court heard his

mitigating circumstances, such as his minimal role in the cocaine conspiracy, his

lack of a criminal record, and his health and family circumstances, all of which are

relevant to the nature and circumstances of his offenses and his history and

characteristics under § 3553(a)(1). The court reflected consideration of these



                                          5
arguments by acknowledging Gonzalez’s minimal culpability for the cocaine

conspiracy, expressing sympathy for Gonzalez in light of his age and hard work,

and choosing a total sentence at the lowest end of the Guidelines range. The

Guidelines calculations also took into account Gonzalez’s minimal role in the drug

conspiracy through a four-level downward adjustment to the base offense level.

The court considered the advisory Guidelines range, the parties’ arguments, the

available sentences, and the § 3553(a)(3) and (4) factors. The court also discussed

the need to deter others from failing to appear at their sentencing hearings, a

consideration under § 3553(a)(2)(B). Finally, the court’s recommendation that

Gonzalez receive treatment for alcohol abuse and training in English and with

computers reflects consideration of Gonzalez’s need for medical treatment and

educational and vocational training, a factor under § 3553(a)(2)(D).

      In sum, the district court’s decision reflects consideration of many of the §

3553(a) factors. Although the court did not discuss each factor on the record, it is

not required to do so, and its acknowledgment that it considered all of the factors is

sufficient. Talley, 431 F.3d at 786. Given the record before us, Gonzalez has not

met his burden of showing that the court imposed unreasonable sentences.

      AFFIRMED.




                                           6